                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


EZRA RODRIGUEZ, #979211,

                   Petitioner,

                                             CASE NO. 2:19-CV-11252
v.                                           HON. ARTHUR J. TARNOW

RANDEE REWERTS,

               Respondent.
________________________________/

   OPINION AND ORDER DISMISSING THE PETITION FOR A WRIT
OF HABEAS CORPUS, DENYING A CERTIFICATE OF APPEALABILITY,
AND DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

                                 I. INTRODUCTION

      This is a habeas case brought pursuant to 28 U.S.C. § 2254. Michigan prisoner

Ezra Rodriguez was convicted of three counts of first-degree criminal sexual conduct,

armed robbery, kidnapping, assault with a dangerous weapon, and possession of a

firearm during the commission of a felony pursuant to a plea in the Wayne County

Circuit Court and was sentenced to concurrent terms of 23 to 25 years imprisonment and

a consecutive term of two years imprisonment on those convictions in 2016. In his pro

se habeas petition, he raises claims concerning the validity of his sentences and the

appointment of counsel (or lack thereof) in his state criminal proceedings.
                                                                      Rodriguez v. Rewerts
                                                                   Case No. 2:19-CV-11252
                                                                               Page 2 of 10

      Promptly after the filing of a habeas petition, the Court must undertake a

preliminary review of the petition to determine whether “it plainly appears from the face

of the petition and any exhibits annexed to it that the petitioner is not entitled to relief

in the district court.” Rule 4, RULES GOVERNING § 2254 CASES; see also 28 U.S.C.

§ 2243. If, after preliminary consideration, the Court determines that the petitioner is not

entitled to relief, the Court must summarily dismiss the petition. Id., see also Allen v.

Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the duty to “screen out”

petitions that lack merit on their face). A federal district court is authorized to summarily

dismiss a habeas petition, if it plainly appears from the face of the petition and any

attached exhibits that the petitioner is not entitled to federal habeas relief. McFarland

v. Scott, 512 U.S. 849, 856 (1994); Carson v. Burke, 178 F.3d 434, 436 (6th Cir. 1999);

Rule 4, RULES GOVERNING § 2254 CASES.

      After undertaking such preliminary review, the Court concludes that Petitioner has

not exhausted state court remedies as to his third habeas claim and dismisses without

prejudice the petition for a writ of habeas corpus. The Court also denies a certificate of

appealability and denies leave to proceed in forma pauperis on appeal.




                                             2
                                                                   Rodriguez v. Rewerts
                                                                Case No. 2:19-CV-11252
                                                                            Page 3 of 10

                          II. PROCEDURAL HISTORY

      Petitioner pleaded guilty to the above offenses, as well to several charges arising

from an earlier case in the Wayne County Circuit Court. Petitioner was sentenced in

both cases on May 11, 2016. Following his plea and sentencing, Petitioner filed an

application for leave to appeal with the Michigan Court of Appeals asserting that he is

entitled to resentencing where his sentence is disproportionately harsh and unreasonable

and a violation of his state and federal constitutional rights. The Michigan Court of

Appeals denied leave to appeal for lack of merit in the grounds presented. People v.

Rodriguez, No. 339141 (Mich. Ct. App. Oct. 17, 2017) (unpublished). Petitioner filed

an application for leave to appeal with the Michigan Supreme Court, which was denied

in a standard order. People v. Rodriguez, 501 Mich. 1062, 910 N.W.2d 293 (May 1,

2018).

      Petitioner dated his federal habeas petition on April 24, 2019. He raises the

following claims: (1) disproportionate sentencing, (2) due process right to be sentenced

using accurate information, and (3) was only appointed counsel for one out of two cases.

                                   III. ANALYSIS

      A prisoner filing a petition for a writ of habeas corpus under 28 U.S.C. §2254


                                           3
                                                                     Rodriguez v. Rewerts
                                                                  Case No. 2:19-CV-11252
                                                                              Page 4 of 10

must first exhaust all available state court remedies. See 28 U.S.C. §§ 2254(b)(1)(A) and

(c); O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (“state prisoners must give the

state courts one full fair opportunity to resolve any constitutional issues by invoking one

complete round of the State’s established appellate review process”); Rust v. Zent, 17

F.3d 155, 160 (6th Cir. 1994). A Michigan prisoner must raise each issue he or she seeks

to present in a federal habeas proceeding to the state courts, including both the Michigan

Court of Appeals and the Michigan Supreme Court, to satisfy the exhaustion

requirement. See Hafley v. Sowders, 902 F.2d 480, 483 (6th Cir. 1990); Welch v. Burke,

49 F. Supp. 2d 992, 998 (E.D. Mich. 1999). The claims must be “fairly presented” to the

state courts, meaning that the prisoner must have asserted both the factual and legal bases

for the claims in the state courts. McMeans v. Brigano, 228 F.3d 674, 681 (6th Cir.

2000); see also Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006)(citing

McMeans).     The claims must also be presented to the state courts as federal

constitutional issues. Koontz v. Glossa, 731 F.2d 365, 368 (6th Cir. 1984). The burden

is on the petitioner to prove exhaustion. Rust, 17 F.3d at 160.

      Petitioner fails to meet his burden of demonstrating exhaustion of state court

remedies. Although petitioner indicates at one point in the petition that he exhausted his



                                            4
                                                                      Rodriguez v. Rewerts
                                                                   Case No. 2:19-CV-11252
                                                                               Page 5 of 10

third claim in the state courts, he attached to his petition a copy of the appeal brief filed

by his appellate counsel with the Michigan Court of Appeals and a copy of the pro se

application for leave to appeal that petitioner filed with the Michigan Supreme Court

after the Michigan Court of Appeals denied him leave to appeal. A review of both

pleadings shows that petitioner did not present his third habeas claim to the state courts

before instituting this federal habeas action. Petitioner also elsewhere in his petition

suggests that his third claim is based on newly discovered evidence, which is further

evidence that this claim is unexhausted. Generally, a federal district court should dismiss

a “mixed” petition for writ of habeas corpus, that is, one containing both exhausted and

unexhausted claims, “leaving the prisoner with the choice of returning to state court to

exhaust his claims or amending and resubmitting the habeas petition to present only

exhausted claims to the district court.” Rose v. Lundy, 455 U.S. 509, 510 (1982); see also

Rust, 17 F.3d at 160. While the exhaustion requirement is strictly enforced, it is not a

jurisdictional prerequisite for bringing a habeas petition. Granberry v. Greer, 481 U.S.

129, 134-35 (1987). For example, an unexhausted claim may be addressed if pursuit of

a state court remedy would be futile, Witzke v. Withrow, 702 F. Supp. 1338, 1348 (W.D.

Mich. 1988), or if the unexhausted claim is meritless such that addressing it would be



                                             5
                                                                      Rodriguez v. Rewerts
                                                                   Case No. 2:19-CV-11252
                                                                               Page 6 of 10

efficient and not offend federal-state comity. Prather v. Rees, 822 F.2d 1418, 1422 (6th

Cir. 1987); see also 28 U.S.C. § 2254(b)(2)(habeas petition may be denied on merits

despite failure to exhaust state court remedies).

      Additionally, a federal district court has discretion to stay a mixed habeas petition

to allow a petitioner to present his or her unexhausted claims to the state courts in the

first instance and then return to federal court on a perfected petition. Rhines v. Weber,

544 U.S. 269, 276 (2005).          Stay and abeyance is available only in “limited

circumstances” such as when the one-year statute of limitations applicable to federal

habeas actions poses a concern, and when the petitioner demonstrates “good cause” for

the failure to exhaust state court remedies before proceeding in federal court and the

unexhausted claims are not “plainly meritless.” Id. at 277. In Rhines, the Supreme Court

adopted the stay and abeyance procedure to specifically address the situation when

outright dismissal of a habeas petition could jeopardize the timeliness of a future petition

following the exhaustion of state remedies. Id. at 275 (noting that if the court dismissed

the habeas petition “close to the end of the 1-year period, the petitioner’s chances of

exhausting his claims in state court and refiling in federal court before the limitation

period [expired would be] slim”). Stay and abeyance is thus generally reserved for cases



                                             6
                                                                      Rodriguez v. Rewerts
                                                                   Case No. 2:19-CV-11252
                                                                               Page 7 of 10

where the AEDPA’s one-year limitations period is likely to expire before a habeas

petitioner can return to state court to exhaust additional claims and then return to federal

court on an amended petition. See, e.g., Moss v. Hofbauer, No. 07-10687, 2007 WL

317968, *2-3 (E.D. Mich. Oct. 16, 2007).

      In this case, Petitioner has not exhausted his third habeas claim. He has available

remedies in the Michigan courts by which to do so before proceeding in federal court.

For example, he may file a motion for relief from judgment pursuant to Michigan Court

Rule 6.500 with the state trial court and then pursue his unexhausted issue in the state

appellate courts as necessary.

      Moreover, the one-year statute of limitations applicable to federal habeas actions,

see 28 U.S.C. § 2244(d), does not pose a problem for Petitioner as long as he pursues his

state court remedies in a prompt fashion. Petitioner’s convictions became final 90 days

after the conclusion of direct appeal, see Lawrence v. Florida, 549 U.S. 327, 333 (2007);

Bronaugh v. Ohio, 235 F.3d 280, 285 (6th Cir. 2000); S. Ct. R. 13, on or about July 30,

2018. The one-year period began running the next day and ran until April 24, 2019

when Petitioner dated his federal habeas petition for submission to prison officials for

mailing. Accordingly, just under nine months of the one-year period had expired when



                                             7
                                                                      Rodriguez v. Rewerts
                                                                   Case No. 2:19-CV-11252
                                                                               Page 8 of 10

he instituted this action. While the time in which his habeas case has been pending in

federal court is not statutorily tolled, see Duncan v. Walker, 533 U.S. 167, 181-82 (2001)

(holding that a federal habeas petition is not an “application for State post-conviction or

other collateral review” within the meaning of 28 U.S.C. § 2244(d)(2) so as to statutorily

toll the limitations period), such time is equitably tolled by the Court. See, e.g., Johnson

v. Warren, 344 F. Supp. 2d 1081, 1088-89 (E.D. Mich. 2004). The one-year period will

also be tolled while any properly filed state post-conviction or collateral actions are

pending. See 28 U.S.C. § 2244(d)(2); Carey v. Saffold, 536 U.S. 214, 219-221 (2002).

Given that more than three months of the one-year period remains, Petitioner has ample

time in which to fully exhaust all of his claims in the state courts and then return to

federal court should he wish to do so. A stay is unnecessary.

      Additionally, while there is no evidence of intentional delay, Petitioner fails to

show good cause for failing to properly exhaust his third claim in the state courts before

seeking federal habeas relief. While he asserts that it is based upon newly-discovered

evidence, he fails to explain how counsel’s appointment (or lack thereof) during his state

criminal proceedings is newly-discovered. Petitioner knew or could have known of this

issue at the time of his plea, sentencing, and/or direct appeal. Lastly, the Court notes that



                                             8
                                                                    Rodriguez v. Rewerts
                                                                 Case No. 2:19-CV-11252
                                                                             Page 9 of 10

the lack of a legal education and ignorance of the law do not constitute good cause for

the failure to exhaust state remedies. Allen v. Yukins, 366 F.3d 396, 403 (6th Cir. 2004);

Kint v. Burt, No. 2:05-CV-74822-DT, 2007 WL 763174, *2 n.1 (E.D. Mich. March 9,

2007). Petitioner’s unexhausted claim concerns a matter of federal law and may not be

plainly meritless. The claim should be presented to, and addressed by, the state courts

in the first instance. Otherwise, the Court is unable to apply the standard found at 28

U.S.C. § 2254.

                                 IV. CONCLUSION

      For the reasons stated, the Court concludes that Petitioner has not properly

exhausted state court remedies as to his third habeas claim and that a stay of the

proceedings is unwarranted.       Accordingly, the Court DISMISSES WITHOUT

PREJUDICE the petition for a writ of habeas corpus. Should Petitioner wish to delete

the unexhausted claim and proceed only on exhausted claims (those that were presented

to the state courts on direct appeal), he may move to re-open this case and amend his

petition to proceed only on the exhausted claims within 30 days of the filing date of this

order. The Court makes no determination as to the merits of the claims.

      Before Petitioner may appeal this decision, a certificate of appealability must


                                            9
                                                                      Rodriguez v. Rewerts
                                                                   Case No. 2:19-CV-11252
                                                                              Page 10 of 10

issue.    See 28 U.S.C. § 2253(c)(1)(a); FED. R. APP. P. 22(b).           A certificate of

appealability may issue only if the petitioner makes “a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a district court denies a habeas

claim on procedural grounds without addressing the merits, a certificate of appealability

should issue if it is shown that jurists of reason would find it debatable whether the

petitioner states a valid claim of the denial of a constitutional right, and that jurists of

reason would find it debatable whether the court was correct in its procedural ruling.

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). Reasonable jurists could not debate

the correctness of the Court’s procedural ruling. Accordingly, the Court DENIES a

certificate of appealability. The Court also DENIES leave to proceed in forma pauperis

on appeal as an appeal cannot be taken in good faith. See FED. R. APP. P. 24(a).

         IT IS SO ORDERED.



                                                 _s/Arthur J. Tarnow
                                                 ARTHUR J. TARNOW
                                                 UNITED STATES DISTRICT JUDGE

Dated: May 22, 2019




                                            10
